Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 1 of 23




                      Exhibit A
         Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 2 of 23




                       COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                   SUPERIOR COURT
                                                               CIVIL ACTION NO.:

                                                  )
 STEPHEN DEFUSCO,                                 )
                                                  )
                                                  )
         Plaintiff,                               )
 v.                                               )
                                                  )
 ZUORA, INC.,                                     )
                                                  )
         Defendant.                               )
                                                  )

                             COMPLAINT AND JURY DEMAND

       1.      Plaintiff Stephen DeFusco, by and through his undersigned counsel, hereby files

this Complaint against his former employer, Defendant Zuora, Inc. (“Zuora”), for, inter alia, its

violation of the Massachusetts Wage Act (G.L. c. 149, s. 148 et al.) and states as follows:

                          PARTIES, JURISDICTION, AND VENUE

       2.      Plaintiff Stephen DeFusco is an individual residing in Marshfield, Massachusetts.

       3.      Defendant Zuora is a foreign corporation organized under the laws of Delaware

and having a principal office at 101 Redwood Shores Pkwy., Redwood City, CA 94065, and

offices located at 100 High Street in Boston.

       4.      Jurisdiction is proper in this Court pursuant to G.L. c. 212, § 4.

       5.      Venue is proper in this Court pursuant to G.L. c. 223, § 8(4), as the defendant has

a usual place of business in this county.

                                                FACTS

       6.      Zuora is an enterprise software company that creates and provides software for

businesses to launch and manage their subscription-based services. Zuora’s applications are

                                                  1
            Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 3 of 23




designed to automate recurring billing, collections, quoting, revenue recognition, and

subscription metrics.

           7.    Mr. DeFusco is an experienced marketing and technology sales manager

specializing in the information technology and services industry.

           8.    From August 2018 until February 2020, Mr. DeFusco was employed by Zuora in

its Boston location as a Field Account Executive.

           9.    In that role, Mr. DeFusco was responsible for acquiring and developing “net new”

business opportunities (i.e., new clients), as well as selling additional solutions to existing

clients.

           10.   Effective August 1, 2018, Zuora issued the Global Subscription ACV Split Policy

(the “Policy”), which provides that “[a]ll opportunities closed after the effective date are subject

to the terms and conditions of this Policy.” Policy, ¶ 1.1. A true and accurate copy of the Policy

is attached hereto as Exhibit A.

           11.   According to the terms of the Policy, “Compensation to individuals or

organizations will be based on communicated and documented evidence of the significant effort

and investment of resources in support of the customer opportunity.” Id., ¶ 2.3 (“Compensation

for Effort”).

           12.   The Policy provides various scenarios for allocating split percentages for Annual

Contract Value (“ACV”), which is used to calculate employees’ (including Mr. DeFusco’s)

commissions.

           13.   Paragraph 4.1 of the Policy specifies that a “[g]lobally led deal including HQ

contract without local support” yields a 100 percent allocation to the Zuora Global Account

Owner.



                                                  2
        Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 4 of 23




       14.     Starting in around August 2018, Mr. DeFusco was assigned to manage Zuora’s

client, the American Institute of Certified Public Accountants (“AICPA”). This assignment was

made by Zuora’s operation team and by Jon Steinberg, vice president at Zuora.

       15.     According to Zuora’s customer relations management (CRM) software, Mr.

DeFusco was the exclusive account owner of AICPA.

       16.     Mr. DeFusco immediately started working on the AICPA account following the

assignment.

       17.     On October 15, 2018, AICPA’s Senior Enterprise Architect, Narashimha Nethi,

reached out to Mr. Steinberg to re-engage Zuora for an integration project (the “Project”).

       18.     On October 31, 2018, discussions about the Project started in earnest, with a kick-

off among AICPA, its change management expert (EY), and AICPA’s systems integrator

(Accenture). On this date, the parties entered into a mutual nondisclosure agreement and

established a test environment.

       19.     Thereafter, Mr. DeFusco continued working with AICPA. He had extensive

interactions with AICPA and its agents (EY and Accenture) through November 2018.

       20.     On December 4, 2018, Mr. DeFusco was introduced to Scott Spiegel, the Chief

Financial Officer of AICPA. During his phone call with Mr. Spiegel, Mr. DeFusco discussed the

planned engagement with AICPA, addressing AICPA’s main business goals, AICPA’s

challenges, as well as a projected timeline for completion of the Project. Messrs. Spiegel and

DeFusco also discussed the importance of ensuring that AICPA’s goals were aligned with

Zuora’s product.

       21.     On December 10, 2018, Mr. DeFusco and others spoke with Mr. Spiegel on the

phone to conduct a pricing overview for the Project.



                                                3
         Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 5 of 23




       22.     Following his interactions with Mr. Spiegel, Mr. DeFusco continued to work on

the engagement with others on his U.S. team to create a test environment, which was established

and presented to AICPA’s board.

       23.     According to a February 14, 2019 email from Michael Turner of EY, AICPA’s

leadership team was fully supportive of the concepts that had been demonstrated to them by Mr.

DeFusco and his team, adding that “[t]here was also agreement that we should start planning

with the aim of an MVP release in 2019, focused on the US market. I would hope that Zuora

could be part of that MVP release, so we now need to shift towards a more serious discussion on

implementation considerations, such as scope of the release, leverage of the Zuora tools,

licensing implications, etc.”

       24.     On February 19, 2019, the parties established a joint execution plan and agreed

upon a process that would be necessary to finalize the closing of the Project, including the

sharing of additional data and execution of a new mutual nondisclosure agreement between

Zuora and AICPA.

       25.     On April 7, 2019, AICPA’s CFO Mr. Spiegel informed Mr. DeFusco that

Accenture would be managing the procurement for all the vendors assisting AICPA for its

integration project.

       26.     On April 7, 2019, there was a kick-off conference call with Accenture and

Zuora’s U.S. team.

       27.     On April 11, 2019, management informed Mr. DeFusco that there was to be a

teaming between Zuora’s U.S. and U.K. groups. One of Mr. DeFusco’s colleagues in the U.K.,

Grant Marshall, asserted that he would be the “point of contact” between Accenture and Zuora.

       28.     On May 24, 2019, Mr. DeFusco was told that his U.S. team needed to stand



                                                 4
          Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 6 of 23




down. From this point forward, Mr. DeFusco and the U.S. team were completely isolated from

AICPA by Zuora operations, and no communications with AICPA made by Zuora’s U.K. team

were shared with Zuora’s U.S. team.

         29.    The deal for the Project closed on August 31, 2019.

         30.    Mr. DeFusco’s significant effort and investment of resources in support of the

customer opportunity was communicated to Zuora and supported by documented evidence.

         31.    Notwithstanding Mr. DeFusco’s primary role in winning the Project for Zuora,

serving as the Global Account Owner for and managing the AICPA account and the Project, he

was informed that he would not be paid his complete commission. Specifically, on October 29,

2019, Mr. DeFusco was informed that Zuora would pay him a commission based on a 25 percent

split.

         32.    On October 30, 2019, Mr. DeFusco asked Zuora to explain its rationale for

granting him only a 25 percent credit on the AICPA Project, instead of the 100 percent credit he

was entitled to. In a November 4, 2019, response, Zuora explained that the split was based on

the rationale that the U.S. team had “originated the initial proposed deal and submitted pricing

for the initial deal” but that the “EMEA team worked on the deal that eventually closed after the

deal was moved from AIPCA [sic] to Accenture UK, which resulted in a different deal with

different pricing being proposed and eventually accepted by the customer.” Zuora’s response

continued:

         Based on these facts, [Zuora’s] Sales Ops determined that the US team should get a 75/25
         split on the original deal that was proposed and priced by the US team . . . and that the
         EMEA team should be provided the remainder. Sales Ops then calculated what was
         actually sold against the original US pricing proposal (which equals 23.6% of the total
         deal that was eventually sold) and then rounded that amount up so that the US team
         received a 25/75 split on the deal that the EMEA team actually closed.

         33.    The 25 percent split – and the rationale behind it – does not appear in any of the

                                                 5
        Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 7 of 23




split scenarios provided in the Policy. In addition, on information and belief, the deal was

moved to Zuora’s U.K. team because of, inter alia, that team’s preexisting relationship with

AICPA’s systems integrator, Accenture.

       34.     Zuora’s rationale for crediting a connection between AICPA and the U.K. team is

without merit for several reasons, including:

                   a. The Project did not require any U.K. Support;

                   b. AICPA is headquartered in the United States;

                   c. 21 of 22 AICPA employees who were involved in the transaction are

                      based in the United States;

                   d. None of the first-year revenue from the Project will be derived from

                      AICPA’s UK entity (Chartered Institute of Management Accountants, or

                      “CIMA”);

                   e. Eighty percent of the overall revenue for the Project will be derived from

                      the AICPA-side of the entity (the remainder will be derived from CIMA);

                   f. The deal was signed in the U.S. by AICPA’s U.S. representative;

                   g. The Project is hosted and managed in the U.S.; and

                   h. All services provided to AICPA by Zuora’s U.K. team are services that

                      Mr. DeFusco and the U.S. team were capable of, but precluded from,

                      providing.

       35.     In short, the Project is a U.S.-based deal for which Mr. DeFusco was the Global

Account Owner and required no local support. Accordingly, based on Zuora’s Policy, Mr.

DeFusco was owed a 100 percent commission split on the Project, which became definitely

determined and due and payable approximately one month after Zuora’s receipt of a fully-



                                                 6
        Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 8 of 23




executed order for services dated August 31, 2019, from AICPA.

       36.     Specifically, Mr. DeFusco’s Compensation Plans for Fiscal Years 2019 and 2020

provide that commissions are “generally calculated by multiplying the applicable Commission

Rate by the amount of Quota Credit attributable to a particular Subscription Fee Transaction.”

Pursuant to this formula, Mr. DeFusco’s commissions were also definitely determined. His 2019

commissions attainment outside of the AICPA transaction totaled approximately $312,582, and

the 2019 Quota Credit attributable to the AICPA transaction was approximately $1,478,130. Mr.

DeFusco was also owed a $25,000 so-called “ramp bonus” (which is awarded “[f]or

opportunities closed with increasing values in years beyond the initial term,” according to the

Compensation Plans). Multiplying Mr. DeFusco’s Quota Credit attributable to the AICPA

transaction, in addition to his other commissions attainment, by the applicable Commission

Rates, and adding the $25,000 ramp bonus, Mr. DeFusco was owed approximately $271,228.10

in commissions in 2019.

       37.     These commissions are also due and payable to Mr. DeFusco. His Compensation

Plans for Fiscal Years 2019 and 2020 provide that “Commissions for Subscription Fee

Transactions with Standard Payment Terms … [like the AICPA transaction] are eligible to be

100% paid to the Employee based on bookings.” Zuora “booked” the AICPA transaction in

August 2019. Accordingly, at least as of August 2019, Mr. DeFusco’s commission for the

Project was earned. His personal compensation plan provides for payment 31 days after the end

of that fiscal month. Accordingly, the commissions were due and payable in or before

November 2019.

       38.     However, instead of paying Mr. DeFusco the $271,228.10 in definitely

determined and due and payable commissions, and an additional $32,210.42 for “remaining



                                                7
         Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 9 of 23




ramp” related to the Project before his departure in February 2020, Zuora paid Mr. DeFusco only

$66,000, consistent with the 25 percent split Zuora provided (instead of the 100 percent split,

which was warranted in these circumstances), and $25,000 for meeting his ramp for annual

attainment, in his November 2019 paycheck.

        39.     Through counsel, Mr. DeFusco made a demand to Zuora for the full 100 percent

commission split by letter on November 7, 2019.

        40.     To date, Zuora has failed to pay Mr. DeFusco his commissions due.

        41.     In a letter dated January 10, 2020 The Commonwealth of Massachusetts Office of

the Attorney General authorized Mr. DeFusco to pursue his wage claim through a private civil

lawsuit. A true and accurate copy of this letter is attached hereto as Exhibit B.

                                            COUNT I

                             VIOLATION OF G.L. C. 149, §§ 148 & 150

        42.     Mr. DeFusco repeats and realleges the foregoing paragraphs as though they were

fully set forth herein.

        43.     Mr. DeFusco was an employee of Zuora within the meaning of M.G.L. c. 149,

§§ 148 & 150.

        44.     Mr. DeFusco’s compensation as an employee of Zuora included commissions that

were definitely determined and due and payable under the Policy and the Compensation Plans

for Fiscal Years 2019 and 2020. These commissions constitute wages under M.G.L. c. 149, §§

148 & 150.

        45.     Zuora has failed to pay Mr. DeFusco wages, including commissions, for his work

at Zuora.

        46.     The failure of Zuora to pay Mr. DeFusco his wages constitutes a violation of the



                                                 8
         Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 10 of 23




Massachusetts Wage Act, G.L. c. 149, §§ 148 & 150.

         47.    As a result of Zuora’s conduct, Mr. DeFusco has been damaged and continues to

be damaged in an amount to be determined at trial, with applicable damages to be trebled, plus

an award of litigation costs and attorneys’ fees incurred by Mr. DeFusco in prosecuting his

claim.

                                           COUNT II

                                       QUANTUM MERUIT

         48.    Mr. DeFusco repeats and realleges the foregoing paragraphs as though they were

fully set forth herein.

         49.    Mr. DeFusco provided to Zuora services, including originating, negotiating, and

launching the Project with AICPA, thereby conferring a substantial and measurable benefit upon

Zuora.

         50.    Based on the language of the Policy, Mr. DeFusco reasonably expected to be

compensated commissions based on a 100 percent ACV “split” for the Project with AICPA.

         51.    Zuora knowingly accepted Mr. DeFusco’s services, and the benefits that flowed

therefrom, with the knowledge of Mr. DeFusco’s reasonable expectation (based on, inter alia,

the Policy) to be paid commissions based on a 100 percent “split” for the Project with AICPA.

         52.    Despite demand, Zuora has not paid Mr. DeFusco all of the commissions he is

due.

         53.    As a result of Zuora’s conduct, Mr. DeFusco has been damaged and continues to

be damaged in an amount to be determined at trial.




                                                9
        Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 11 of 23




                                           COUNT III

                                      UNJUST ENRICHMENT

        54.     Mr. DeFusco repeats and realleges the foregoing paragraphs as though they were

fully set forth herein.

        55.     Mr. DeFusco provided to Zuora services, including by originating, negotiating,

and launching the Project with AICPA, thereby conferring a substantial and measurable benefit

upon Zuora.

        56.     Zuora knowingly accepted Mr. DeFusco’s services, and the benefits that flowed

therefrom, knowing that such benefits were a direct result of Mr. DeFusco’s efforts, to Mr.

DeFusco’s unjust detriment.

        57.     Under the circumstances described herein, Zuora’s acceptance and retention of

the benefits conferred upon it by Mr. DeFusco was (and continues to be) inequitable.

                                           COUNT IV

                                     BREACH OF CONTRACT

        58.     Mr. DeFusco repeats and realleges the foregoing paragraphs as though they were

fully set forth herein.

        59.     Mr. DeFusco and Zuora are parties to the Policy and the Compensation Plans for

Fiscal Years 2019 and 2020, which are valid and binding contracts.

        60.     The Policy and the Compensation Plans for Fiscal Years 2019 and 2020 were at

all times supported by valid consideration, as, inter alia, Mr. DeFusco provided services to Zuora

in exchange for certain compensation (and compensation structures) set forth in the Policy and

the Compensation Plans for Fiscal Years 2019 and 2020.

        61.     Pursuant to Sections 2.3 and 4.1 of the Policy, Zuora was obligated to compensate



                                                10
           Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 12 of 23




Mr. DeFusco based on his “significant effort and investment of resources” in support of the

Project opportunity with AICPA which, in this instance, included a 100 percent ACV allocation

to Mr. Zuora as the Global Account Owner of AICPA.

        62.     Pursuant to the Compensation Plans for Fiscal Years 2019 and 2020, Zuora was

obligated to compensate Mr. DeFusco “Commissions for all qualifying Subscription Fee

Transactions. . . .,” which, in this instance, includes all commissions due for the AICPA

transaction – only a fraction of which was actually paid to Mr. DeFusco.

        63.     At all times, Mr. DeFusco performed his obligations under the Policy and the

Compensation Plans for Fiscal Years 2019 and 2020, in particular with respect to AICPA and the

Project.

        64.     Despite Mr. DeFusco’s satisfaction of his obligations under the Policy and the

Compensation Plans for Fiscal Years 2019 and 2020, Zuora has, without justification, failed to

pay Mr. DeFusco all of the compensation owed to him under the Policy and the Compensation

Plans for Fiscal Years 2019 and 2020.

        65.     Zuora’s conduct in this regard constitutes a breach of the parties’ agreements, the

Policy and the Compensation Plans for Fiscal Years 2019 and 2020.

        66.     As a result of Zuora’s conduct, Mr. DeFusco has been damaged and continues to

be damaged in an amount to be determined at trial.

                                            COUNT V

                    BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

        67.     Mr. DeFusco repeats and realleges the foregoing paragraphs as though they were

fully set forth herein.

        68.     The Policy and the Compensation Plans for Fiscal Years 2019 and 2020 each



                                                 11
        Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 13 of 23




contain an implied covenant of good faith and fair dealing.

        69.     Mr. DeFusco satisfied all of his obligations under the Policy and the

Compensation Plans for Fiscal Years 2019 and 2020.

        70.     Starting in May 2019, Zuora shifted the Project to its U.K. team, and isolated Mr.

DeFusco’s team from AICPA, in bad faith and without good cause, thereby depriving Mr.

DeFusco of compensation for his services due under the Policy and the Compensation Plans for

Fiscal Years 2019 and 2020.

        71.     As a result of Zuora’s conduct, Mr. DeFusco has been damaged and continues to

be damaged in an amount to be determined at trial.

                                           COUNT VI

                                     DETRIMENTAL RELIANCE

        72.     Mr. DeFusco repeats and realleges the foregoing paragraphs as though they were

fully set forth herein.

        73.     Zuora represented to Mr. DeFusco through the Policy that, as Global Account

Owner of the AICPA account requiring no local support, he would be paid commissions based

on a 100 percent ACV split. Zuora also represented that compensation would be “based on

communicated and documented evidence of the significant effort and investment of resources in

support of the customer opportunity.”

        74.     Zuora should have reasonably expected that its promises in this regard would

induce Mr. DeFusco to invest significant effort and investment of resources in support of the

Project as the Global Account Owner for AICPA.

        75.     Zuora’s promises in the Policy did, in fact, induce Mr. DeFusco to invest

significant effort and investment of resources in support of the Project with AICPA, and to



                                                12
          Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 14 of 23




perform all other responsibilities as Global Account Owner for the client.

          76.    Despite its representations, and to Mr. DeFusco’s detriment, Zuora has failed to

pay Mr. DeFusco all the money he was due for the work that he performed in 2018 and 2019.

Injustice can only be avoided by enforcing the promises made in the Policy and awarding Mr.

DeFusco compensation based on a 100 percent ACV split.

          77.    As a result of Zuora’s conduct, Mr. DeFusco has been damaged and continues to

be damaged in an amount to be determined at trial.

                                            COUNT VII

                                            ACCOUNTING

          78.    Mr. DeFusco repeats and realleges the foregoing paragraphs as though they were

fully set forth herein.

          79.    Mr. DeFusco is entitled to an accurate accounting of the following:

          a.     Calculation of all revenues, costs and expenses incurred by Zuora related to the

                 Project with AICPA; and

          b.     Calculation of all commissions, overrides, bonuses, and other compensation paid

                 out to any and all past and current Zuora employees (including to Mr. DeFusco)

                 related to the Project with AICPA.

                                    REQUESTS FOR RELIEF

          WHEREFORE, Mr. DeFusco respectfully requests that this Court grant the following

relief:

          A.     Enter judgment for Mr. DeFusco on each Count of the Complaint;

          B.     Find in favor of Mr. DeFusco on Count I, award him damages in an amount to be
                 proven at trial with all damages to be trebled pursuant to G.L. c. 140, § 150, and
                 also award him his attorneys’ fees;



                                                 13
      Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 15 of 23




      C.     Find in favor of Mr. DeFusco on Counts II through VI of the Complaint and
             award him damages in an amount to be proven at trial;

      D.     With respect to Count VII, enter an order requiring Zuora to provide a complete
             accounting as specified therein; and

      E.     Grant such other and further relief as this Court deems just and proper.

                                          JURY DEMAND

      Mr. DeFusco hereby demands a jury trial as to all claims so triable.


                                           Respectfully submitted,

                                           STEPHEN DEFUSCO,

                                           By his attorneys,


                                           Stephen D. Riden, BBO No. 644451
                                             sriden@beckreed.com
                                           Hannah Joseph, BBO No. 688132
                                             hjoseph@beckreed.com
                                           BECK REED RIDEN LLP
                                           155 Federal Street, Suite 1302
                                           Boston, Massachusetts 02110
                                           (617) 500-8660
                                           Facsimile: (617) 500-8665

Dated: November 15, 2020




                                              14
Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 16 of 23




                          Exhibit A
       Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 17 of 23




Zuora, Inc.
Global Subscription ACV Split Policy
Effective: August 1, 2018

1. PREFACE
The Split compensation credit and quota retirement will never exceed 100% of the deal
value therefore it is important to understand the following rules which are a transparent
and consistent allocation of ACV to each franchise participating in the transaction.

1.1. This Policy is effective as of August 1, 2018. All opportunities closed after the
effective date are subject to the terms and conditions of this Policy.

1.2. Opportunities closed prior to August 1, 2018 are subject to the agreed-upon split
terms for those speciﬁc transactions.

1.3. All Zuora Account Executives and Management are expected to act according to
this Policy. Failure to comply will result in disciplinary action and penalties.

1.4. Subject to this Policy are all transactions that earn ACV credit and quota retirement,
including New Business transactions, upsells, cross-sells, and renewal-saves.

1.5. Violations of the Policy (permission to engage, hijacking an existing opportunity,
pricing violation and escalation obstruction) may carry quota achievement penalties to
enforce Policy compliance.



2. GUIDING PRINCIPLES
The following principles will be the primary decision making framework when applying
the Global Split Policy:

2.1 Customer First: Meeting the needs and goals of Zuora’s customers should always
take priority over personal and organizational desires to receive credit and
compensation for an opportunity.
       Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 18 of 23




2.2 Cooperation: Franchises must work together to maximize ACV for Zuora overall,
and not put one franchise’s goals ahead of those of the Company as a whole. Teams
are expected to execute this principle both geographically and across local franchises.

2.3 Compensation for Effort: Compensation to individuals or organizations will be
based on communicated and documented evidence of the signiﬁcant effort and
investment of resources in support of the customer opportunity. Once the split ACV has
been determined, a fair split will be assessed using the rules and escalation process
contained in this Policy.

2.4 Transparency: Interactions between individuals and organizations must be open,
obvious, and well documented. All activities with the customer must be disclosed.

2.5 Use of Cross-Functional resources: If a franchise wishes to utilize the
cross-functional resources (e.g. Sales Engineers, Global Services, Alliances) of another
franchise, they must obtain pre-approval from the cross-functional resource leader and
notify the impacted franchise leader.

2.6 Meetings with the Customer/Prospect: Any meetings with Customers or
Prospects that occur outside of the Sales Team’s region shall be communicated to the
local franchise leader prior to the meeting taking place.

2.7 Split Promises are Inviolable: A commitment on a dually agreed-upon split must
be honored, and cannot be reversed regardless of account team changes.

2.8 Ethical Code of Conduct: Individuals involved in the Split are expected to conduct
themselves with the utmost professionalism and adhere to the rules of engagement.

2.9 Identiﬁcation of the Company’s headquarters: For purposes of identifying the
prospect/company’s headquarters, in order to determine who is the Global Account
Owner (GAO), the following decision workﬂow shall be followed:
   1. The Company has speciﬁed the location of their headquarters on their website
   2. The location of the company’s Chief Executive Ofﬁcer
   3. The location of the company, as stipulated in LinkedIn.com
   4. The location of key decision makers (e.g. CFO, procurement), including location
       of where the contract will be signed.
       Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 19 of 23




3. ALIGNMENT PROCESS
Compliance with the described processes safeguards compensation for sales efforts.
3.1 To avoid parallel sales cycles the Zuora Local Account Owner (LAO) will contact the
Zuora Global Account Owner (GAO) immediately after a local incremental
opportunity/functionality is identiﬁed by requesting permission to engage with the
afﬁliate/company of a Global Account highlighting the potential local opportunity. No
local sales cycle activity or deal execution can take place prior to the Go/No-Go
decision. The GAO must respond within 5 business days with either approval or denial.
After 5 days the LAO may contact the Franchise Leader of the GAO for decision.

3.2 An engagement denial from the GAO must include mandatory background
information for the LAO:
· Products/functionality already licensed
· Current HQ sales cycles and related opportunity numbers (i.e. there MUST be an
active opportunity in salesforce.com being run by the GAO to evidence an existing sales
cycle).

3.3 It is the duty of both franchises involved in the split to immediately create
opportunities in salesforce.com once the Split is agreed-upon if there is not an
opportunity already in place. The opportunities must be created under the parent
account and the subsidiary account for the relevant customer/prospect.



4. SPLIT SCENARIOS
Split percentages are not up for negotiation between the Sales teams but derived from
one of the following scenarios:

4.1 Globally led deal including HQ contract without local support: 100% GAO and
0% LAO

4.2 Collaborative sales cycle regardless where contract signs: 50% GAO and 50%
LAO on basis of local demand for sales and pre-sales resources to perform sales
efforts, such as engagement with key decision makers, the need for product demos and
scoping for locally-performed implementation services.
       Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 20 of 23




4.3 Locally led deal but HQ signed: 20% GAO and 80% LAO A GAO cannot enforce
§ 4.2 unless the LAO requests for GAO support or HQ sales cycle activities can be
proven.

4.4 Locally led deal including local contract: 0% GAO and 100% LAO In this
scenario § 3.1 is modiﬁed to: LAO to create local opportunity with basic functional scope
and notiﬁes the GAO with opportunity number. If the GAO does not respond with a
denial within 5 working days, permission is assumed. (GAO denials must comply with §
3.2). No split agreement necessary. GAO must deliver pricing/conditions based on §
6.3.

4.5 Split agreements must be documented via e-mail, with all impacted parties (Account
Executives and Franchise leaders) included on the e-mail.

4.6 GAOs must not steal local opportunities and sell them in the HQ without providing
compensation to the LAO. The LAO may claim up to 80% (including penalty) of the HQ
ACV (based on local demand) if all of the following can be proven:
· LAO can provide proof of request for permission to engage which was either denied
without sufﬁcient proof or not responded to for the same product/functionality within the
last 12 months
· GAO cannot provide an equivalent opportunity created prior to the local engagement
request
· HQ contract for the respective product/functionality or license use was allocated to the
afﬁliate/local company or local customer.



5. DISPUTE RESOLUTION AND ESCALATION PROCESS
The described process is binding for cross-regional escalations as well as for cases
inside one Region.
If the account teams are unable to reach agreement in a Sales Manager Call, the SVP
leaders of the respective franchises shall be asked to reach a resolution. If the SVP
leaders are unable to reach resolution, either the President or VP of Sales Operations
shall decide on the appropriate split.




6. BUSINESS RULES
6.1 Parent-Subsidiary Relationship in General
       Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 21 of 23




GAOs must maintain salesforce.com account hierarchy in a way that it reﬂects the
customer’s group structure, especially with regards to minority owned organizations and
afﬁliates included in global purchasing contracts. If the GAO has not linked minority
owned afﬁliates that are included under a global contract LAOs can claim up to 80%
split for locally led opportunities that are signed under the global agreement. It is the
responsibility of the LAO to determine if a parent/subsidiary relationship exists and
contact the GAO at the beginning of each sales cycle. If it is determined the LAO has
not performed the appropriate due diligence in identifying and contacting the GAO as
outlined by the Split Policy, the LAO may forfeit up to 20% of the negotiated Split. LAO
activity to determine the parent relationship is not exclusive to salesforce.com but
should include reasonable fact ﬁnding from internal and external sources (such as
customer websites, D&B, DOW Jones, Bloomberg etc.). Split Ruling can be made by
the Delegates based on the own reasonableness check.

6.2 Validity of Parent-Subsidiary Relationships
A parent- subsidiary relationship is deemed to exist in the following circumstances:
· The entity is wholly or majority owned by another legal entity
· Joint venture (owned 50/50) or minority owned by another legal entity and subject to a
Zuora Purchasing contract (listed in there).

6.3 Pricing Clear guidance from the GAO for any local pricing/conditions which may
compete with the HQ contract must be provided. Locally closed contracts that exceed
HQ prices and conditions without GAO approval may result in disciplinary action or
penalty up to 100% of the local deal. If the GAO does not deliver pricing/conditions for a
local sales cycle the local management may authorize the use of pricing relevant for
that transaction. While calculating pricing/conditions the differences due to Price Lists
with uplift factors have to be considered.
Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 22 of 23




                          Exhibit B
             Case 1:20-cv-12212-DJC Document 1-3 Filed 12/14/20 Page 23 of 23



                      THE COMMONWEALTH OF MASSACHUSETTS
                            OFFICE OF THE ATTORNEY GENERAL
                                         ONE ASHBURTON PLACE
                                      BOSTON, MASSACHUSETTS 02108
 MAURA HEALEY                                                                        (617) 727-2200
ATTORNEY GENERAL                                                                  (617) 727-4765 TTY
                                                                                   www.mass.gov/ago
                                                           January 10, 2020

     Attorney Stephen Riden
     Beck, Reed & Ridden, LLP
     155 Federal Street, Suite 1302
     Boston, MA 02110

     RE:    Mr. DeFusco
            Request for Private Right of Action against Zuora, Inc.

     Dear Attorney Riden:

     Thank you for contacting the Office of the Attorney General's Fair Labor Division.

     Massachusetts General Laws Chapter 149, § 150, and Chapter 151, §§ lB and 20 establish a
     private right of action for employees who believe they are victims of certain violations of the
     state wage laws.

     This letter is to inform you that we are authorizing you to pursue this matter through a private
     civil lawsuit. If you elect to sue in civil court, you may bring an action on your own or your
     clients' behalf, and on behalf of other similarly situated workers.

     This office will not pursue an investigation or enforcement at this tiine.


                                                           Sincerely,

                                                           Fair Labor Division
                                                           Office of Attorney General Maura Healey
                                                           (617) 727-3465
